Citation Nr: 1521212	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  08-36 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, to include sleep apnea.

2.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood and anxiety.

3.  Entitlement to an initial compensable evaluation for a cervical spine disability, prior to January 13, 2011.

4.  Entitlement to an initial evaluation in excess of 10 percent for a cervical spine disability, since January 13, 2011.

5.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a traumatic brain injury (TBI), to include consideration of a separate compensable evaluation for headaches.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-At-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty as a member of the Army National Guard from September 2005 to January 2006, and from November 2006 to December 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008, July 2008, and November 2008 decisions by the Lincoln, Nebraska, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The February 2008 decision granted service connection for a cervical spine disability and assigned a 0 percent rating, effective from December 30, 2007.  In a June 2011 decision, the RO granted an increased, 10 percent evaluation, effective January 13, 2011.  The Veteran has not expressed his satisfaction with this partial grant of the benefit sought on appeal, and he is presumed to be seeking the highest possible evaluation.  The appeal therefore continues with respect to both stages of evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).

In the July 2008 decision, service connection for TBI with memory loss was granted and rated 10 percent disabling, and service connection for headaches was denied.  In June 2011, the RO granted service connection for the presence of headaches, and added this symptomatology to TBI, but continued the 10 percent evaluation.  The Veteran continues to disagree with the evaluation assigned for TBI, and objects to the subsuming of a rating for headaches in this manner.  The issue has therefore been recharacterized as above.  Service connection for a sleep disorder was also denied in the July 2008 rating decision.

Service connection for an acquired psychiatric disorder, diagnosed as adjustment disorder with depressed mood and anxiety, was granted in a November 2008 decision and a 10 percent evaluation was assigned.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran here has continued to work or study full time; periods of unemployment are attributed to incarceration, or the Veteran's attempts to start his own small business.  Therefore a claim for TDIU is not inferred.

The issues of evaluation of TBI and a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is not diagnosed with any independent sleep disorder, to include sleep apnea; insomnia and difficulty sleeping are symptoms of a service-connected psychiatric disorder.

2.  Throughout the appeal, the Veteran's service-connected psychiatric disorder has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as sleep impairment, anxiety, irritability, and depression.

3.  At no point during the appeal has the Veteran's service-connected psychiatric disability been manifested by occupational and social impairment with reduced reliability and productivity; nor has the Veteran exhibited symptoms on par with the level of severity contemplated by the higher rating criteria. 


CONCLUSIONS OF LAW

1.  The criteria for service connection of a sleep disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial 30 percent evaluation, but no higher, for adjustment disorder with depressed mood and anxiety are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

With regard to evaluation of a psychiatric disorder, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.
With regard to a sleep disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A May 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and relevant private treatment records have been obtained.  While there are outstanding records, discussed in the Remand section below, these are identified in connection with the claim for TBI residuals and the neck, and are not germane to the appeals decided here.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

VA examinations have been conducted; necessary clinical findings were made, and where appropriate opinions, with supporting rationale, have been offered.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
Sleep Disorder

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.  

However, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has reported a history of difficulty with sleep, particularly falling asleep and staying asleep.  The problems were most severe immediately after service, but have subsided more recently, though they and have at times required use of medication.  Under treatment, the Veteran describes his sleep as "good."

One physician's assistant in 2008 diagnosed insomnia; however, on subsequent repeated examinations, medical doctors and psychologists have associated sleeplessness with the diagnosed adjustment disorder with depressed mood and anxiety.  The sleep disturbance is identified by the weight of the evidence as a symptom, and not as an independent disability entity.  A June 2011 VA psychiatrist specified that the Veteran did not meet the criteria for diagnosis of any sleep disorder under the Diagnostic and Statistical Manual of Mental Disorders, 4th ed. (DSM-IV), and therefore stated that there was nothing to relate to service.

Moreover, doctors are unanimous in stating that there is no sleep apnea or similar physical sleep disorder present.  A November 2014 VA examiner found no indicator of any apnea problems or even a need for further work-up.

The Board finds that there is no independent disability manifested as a sleep disorder, and therefore service connection for such is not warranted on a direct or secondary basis.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  However, as is discussed below, because sleep problems are part and parcel of the Veteran's adjustment disorder, they are still contemplated in the assignment of an evaluation for adjustment disorder.

Adjustment Disorder

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran is rated under Code 9440, for Chronic Adjustment Disorder; however, mental disorders are rated under a formula.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  However, as the Court also pointed out in that case, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Id.   The Court went on to state that the list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Id.  Accordingly, while each of the examples needs not be proven in any one case, the particular symptoms must be analyzed in light of those given examples.  Put another way, the severity represented by those examples may not be ignored.


The record reflects that the Veteran generally is functioning well in all areas of his life.  He has worked steadily throughout the appellate period, attended school, and gotten remarried.  There, have, however, been periods of lowered function.  His grades suffered when he was under stress in connection with his Guard duties.  There was some marital infidelity which the Veteran and his spouse worked through.  He has changed jobs often, seeking to begin his own small businesses.  He remains some credits short of a Bachelor's Degree.

Soon after separation from active duty, the Veteran complained of difficulty with sleep, and stated he was watchful and on guard, especially when driving.  He was depressed on returning from his deployment, but such was related to the discovery of his first wife's infidelity.  He was irritable at times, but did have supportive friends and family.  Medication was prescribed in January 2008, and the Veteran reported that he began to feel better.  He continued to have some anxiety, however, and medications were adjusted to attempt improvement in September 2008.  The Veteran also participated in group therapy.  At an October 2008 VA evaluation, he stated that since beginning treatment, he was doing better.  He did still report irritability and avoidance of people.  A Global Assessment of Functioning (GAF) score of 67 was assigned. 

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 61-70 illustrates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id. 

VA treatment records show continued complaints of anxiety and stress regarding life circumstances, including school, marriage, and the military.  He had also served jail time for felony DUI.  He continued in therapy, and spoke to doctors to sort his feelings and prioritize them for actions.  At a December 2010 VA examination, cognitive scores had improved over 2008 testing.  Overall a GAF score of 60 was assigned.  In January 2011, a score of 65 was assigned; the Veteran was having trouble in his marriage and with his studies.  He was working through these issues, but stated he had difficulty concentrating.  

In late 2012, VA treatment records reflect a worsening of psychiatric problems as the Veteran experienced anxiety over "vocational issues."  He was having financial problems, and his family had recommended returning to treatment for observed anxiety and depression.  He had been more irritable with customers, and had a distrust of authority.  GAF scores of 55 and 56 were assigned.

At a November 2014 examination, the Veteran again showed improvement.  The Veteran continued to work, and had put his schoolwork "on hold" because he was working too much.  He was not in active treatment.  The examiner felt there was no interference with functioning or a need for medication.

The Board concludes that an increased 30 percent rating is appropriate.  The disability picture presented falls between the criteria described for the 10 and 30 percent evaluations.  Resolving all reasonable doubt in the Veteran's favor, assignment of the higher, 30 percent schedular rating is warranted.

While the Veteran is overall functioning well, he has a tendency to become overwhelmed and anxious when faced with too many tasks.  In 2008, 2010, and 2012, increases in psychiatric symptoms and functional impairments are documented as the Veteran tried to deal with multiple sources of stress.  He becomes irritable and depressed.  He has a history of sleep problems.  

When these episodes occur, they are not mild or transient; their impact is deeply felt and has clear effect.  Further, they occur regularly and in response to fairly low levels of stress.  Although the Veteran has reported significant events, such as a spouse's extramarital affair or the death of a friend, in connection with some of his flare-ups, he has also experienced such in connection with more everyday events, such as finances or school.  

They do not, however, rise to a level which requires application of a 50 percent schedular rating.  Episodes occur infrequently, as opposed to the more frequent panic attacks (more than once a week) associated with the yet higher ratings, and despite his problems dealing simultaneously with multiple source of stress, he has shown good reliability and productivity.  For example, he has achieved good grades in school and is close to a degree, and continues to engage in his entrepreneurial endeavors.  He owns and rents property, and has begun several of his own businesses.  An evaluation in excess of 30 percent is not warranted based on the overall disability picture presented. 

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The rating criteria fully contemplate the Veteran's reported symptomatology of depression, anxiety, and sleep difficulties.  Further, as they are not a laundry list of the only expected manifestations, they contemplate even reported symptoms which are not specifically referenced in 38 C.F.R. § 4.130.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). 

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  There are no reported symptoms which are here unassociated with a diagnosed condition and contemplated din the assigned rating; as is discussed above, the Veteran's sleep complaints, for instance, are now considered a part of the psychiatric disability.

No further extraschedular consideration is required.


ORDER

Service connection for a sleep disorder, to include sleep apnea, is denied.

An increased initial evaluation of 30 percent for adjustment disorder with depressed mood and anxiety is granted.


REMAND

With regard to the remaining claims, additional development is required to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Throughout the VA treatment and examination records, there are references to private treatment records relevant to the cervical spine and TBI disabilities.  It does not appear any actions have been taken to obtain these records; in some instances, it appears the providers are somehow associated with VA, and their records may be viewable by providers, but they are not available to the Board for adjudication.  On remand, appropriate steps must be undertaken to obtain the records and associate them with the claims file.

The Veteran has been treated in connection with TBI at Quality Living, Inc., and at the Madonna Rehabilitation Hospital.  These providers may have been contracted with through VA.  Their records are required for review prior to adjudication.

The Veteran also makes repeated references to regular chiropractic treatment for his neck.  Such records are not reflected in the claims file and must be obtained.

Additionally, the Board finds that a VA examination is required to clarify the current status of the Veteran's headaches.  The Veteran experienced headaches for a short time after his initial in-service injuries, and then went many years without any complaint or report of such.  They did not reappear until 2014.  VA doctors appear to associate the current headaches with sinus problems or a residual of working with chemicals and smoky tools, like a plasma cutter.  They are not clearly TBI residuals, though the RO appears to have treated them as such.  On remand, a clear etiology for any current headache disorder is necessary, as well as a detailed description of their current manifestations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Quality Living, Inc., Madonna Rehabilitation Hospital, and any private chiropractor treatment him for a neck disability.

Upon receipt of such, VA must take appropriate action to contact the providers and request all complete treatment records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  After completion of the above, schedule the Veteran for a VA Headaches examination.  The claims folder must be reviewed in conjunction with the examination.  

The examiner must state whether there is any current disorder manifested by chronic, recurrent headaches.  If so, the examiner must opine as to whether any such is at least as likely as not caused or aggravated by the service-connected TBI.  Is any such a re-emergence of the headaches experienced in and immediately following service?

If not, is any current headache disability caused or aggravated by the service-connected rhinosinusitis?

The examiner should describe in detail the headaches, with reference to frequency and severity.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


